Title: To Thomas Jefferson from Robert Smith, 15 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. July 15. 1804
               
               The appointment solicited in the enclosed can with propriety be made. His first employment will be in one of the gun Boats. To me as to you it appears really surprising that so many applications for appointments in the Navy are received from Virginia and Maryland. But the Eastern States have no cause of complaint. All applications from that quarter have been duly respected by us. And if they have not been as numerous as from some of the other States no blame can on that score attach to us. The fact is that I have frequently expressed my surprise to the Eastern Members of Congress that the young men of their Country had not at this time more zeal for the Service.
               I am happy that the Osages have arrived, and I am greatly pleased with the idea of giving them a view of the strength and resources of our Country. Most sincerely do I hope that you will be able to leave Washington soon. Your health is in danger every day you remain there. And Sir, allow me to say to you, that you owe it to your political friends as well as to yourself to take especial care of your Constitution. With the warmest affection and the highest Esteem I am Sir, Obedt. Servt
               
                  
                     Rt Smith
                  
               
             